Exhibit 10.1

FIRST AMENDMENT TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT (this “Amendment”) to the AMENDED AND RESTATED EMPLOYMENT
AGREEMENT between Lumos Networks Operating Company, a Delaware corporation,
Lumos Networks Corp., a Delaware corporation, and Lumos Payroll Corp., a
Virginia corporation (collectively, the “Company”), and Johan G. Broekhuysen
(the “Executive”), dated as of October 3, 2014 (the “Agreement”), is made and
entered into and shall be effective as of March 4, 2016.

WHEREAS, the Company and the Executive desire to amend the Agreement to extend
the Employment Term.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
each of the parties, the parties hereby agree as follows:

1. Section 2 of the Agreement is hereby amended and restated in its entirety as
follows:

2. Employment Term. The “Employment Term” hereunder shall commence on the
Effective Date and continue in full force and effect until April 30, 2018 unless
terminated earlier pursuant to the terms and conditions of this Agreement.
Thereafter, the Employment Term will renew hereunder automatically for
successive one-year periods unless either party gives written notice to the
other not less than six (6) months prior to the end of Employment Term hereof
(or any subsequent anniversary, as the case may be) that such party does not
wish the Employment Term to be so extended, and under such circumstances, the
Employment Term and this Agreement will terminate by its terms, and without
liability to either party, on April 30, 2018 (or such subsequent anniversary, as
the case may be). Notwithstanding the foregoing, upon the occurrence of a
“Change in Control” (as such term is defined in Section 4(e)(iii)), the
Employment Term shall be automatically extended so that the Employment Term
shall continue in full force and effect until the date which is twenty-four
(24) months from the date of a Change in Control and thereafter will renew
automatically as of such date and successive one-year periods thereafter, unless
prior notice is given, as provided above.

3. All capitalized terms used and not defined herein shall have the meanings
ascribed to such terms in the Agreement.

4. Except as expressly amended by this Amendment, the Agreement is and shall
remain in full force and effect.

(Signatures appear on the following page)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive and the Company have executed this Amendment
as of the date first shown above.

 

THE EXECUTIVE:     THE COMPANY: Johan G. Broekhuysen     LUMOS NETWORKS
OPERATING COMPANY

/s/ Johan G. Broekhuysen

    By:  

/s/ Timothy G. Biltz

Address:     Name:   Timothy G. Biltz     Title:   President and Chief Executive
Officer     LUMOS NETWORKS CORP.     By:  

/s/ Timothy G. Biltz

    Name:   Timothy G. Biltz     Title:   President and Chief Executive Officer
    LUMOS PAYROLL CORP.     By:  

/s/ Timothy G. Biltz

    Name:   Timothy G. Biltz     Title:   President and Chief Executive Officer